UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6410



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TOMMY PABELLON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-97-487, CA-00-1392-6)


Submitted:   August 3, 2001                 Decided:   August 21, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Pabellon, Appellant Pro Se. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this Circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy Pabellon seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Pabellon, Nos. CR-97-487; CA-

00-1392-6 (D.S.C. filed Jan. 3, 2001; entered Jan. 4, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the Court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2